19-3130
United States v. Benjamin

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 11th day of September, two thousand twenty.

Present:
            JOHN M. WALKER, JR.,
            ROBERT A. KATZMANN,
            RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
_____________________________________

UNITED STATES OF AMERICA,

        Appellee,

                 v.                                             19-3130

LAWRENCE WALSH AKA SEALED
DEFENDANT 2,

        Defendant,

LUIDJI BENJAMIN AKA SEALED DEFENDANT
1,

      Defendant-Appellant.
_____________________________________

For Appellee:                                     JACOB GUTWILLIG (Mollie Bracewell, Elinor
                                                  Tarlow, Anna Skotko, on the brief), Assistant
                                                  United States Attorneys, for Audrey Strauss,
                                                  Acting United States Attorney for the
                                                      Southern District of New York, New York,
                                                      NY.

For Defendant-Appellant:                              ARZA FELDMAN Feldman & Feldman
                                                      Attorneys at Law, Manhasset, NY.

       Appeal from a judgment of the United States District Court for the Southern District of

New York (Rakoff, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-appellant Luidji Benjamin appeals from a judgment of the United States

District Court for the Southern District of New York (Rakoff, J.), sentencing Benjamin to 204

months’ imprisonment after Benjamin was convicted by a jury of conspiracy to commit sex

trafficking in violation of 18 U.S.C. § 1594(c) and sex trafficking of a minor in violation of 18

U.S.C. §§ 1591(a) and (b)(2). We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       Benjamin argues that: (1) the evidence introduced at trial was insufficient to prove that he

had conspired to commit sex trafficking; (2) the government failed to establish venue in the

Southern District of New York for either count of conviction; (3) he is entitled to a new trial

because the district court improperly admitted testimony suggesting that Benjamin had admitted

his guilt; (4) the district court improperly admitted evidence that Benjamin had a reputation in

the community for being a “swindler”; and (5) his sentence was substantively unreasonable. We

address these arguments in turn.

       First, Benjamin challenges the sufficiency of the evidence supporting his conviction for

conspiracy to commit sex trafficking. We review challenges to the sufficiency of the evidence de

novo, considering the totality of the evidence and drawing all permissible inferences in the

                                                 2
government’s favor, and will enter a judgment of acquittal “only if the evidence that the

defendant committed the crime alleged is nonexistent or so meager that no rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” United States

v. Taylor, 816 F.3d 12, 22 (2d Cir. 2016). 1

       Benjamin argues that the government introduced insufficient evidence to prove that he

and co-defendant Lawrence Walsh conspired to sexually traffic minors. According to Benjamin,

“[a]t most, what [the government has] shown is that Mr. Benjamin hung out with Lawrence

Walsh, that he was at the house occasionally. They haven’t shown any agreement.” Appellant’s

Br. 11. We disagree. Walsh testified that he engaged in sex trafficking of a minor with Benjamin.

He further testified that he and Benjamin posted commercial sex advertisements online and they

discussed how to make the advertisements more persuasive and avoid having them removed. In

addition, a minor testified that Benjamin proposed she engage in prostitution and later directed

her to do so at Walsh’s house. A second minor testified that she had a discussion with Benjamin,

Walsh, and the first minor about engaging in prostitution, and that she ultimately did engage in

prostitution for Walsh’s financial benefit. This evidence is sufficient for a rational jury to infer

that Benjamin and Walsh agreed to sexually traffic minors in violation of 18 U.S.C. § 1594(c).

Benjamin’s sufficiency challenge therefore fails. 2

       Second, Benjamin challenges venue for both counts of conviction because “no aspect of

the crime, including enticement, occurred in [the Southern District of New York].” Appellant’s




       1
         Unless otherwise indicated, in quoting cases, we omit all internal citations, quotation
marks, footnotes, and alterations.
       2
          The parties dispute whether Benjamin objected to the sufficiency of the evidence below
so as to preserve this argument for appeal. Because we conclude that Benjamin’s sufficiency
challenge fails regardless, we need not reach this issue.
                                                  3
Br. 20. “A defendant in a criminal case has the right to be tried in the district where the crime

was committed.” United States v. Lange, 834 F.3d 58, 68 (2d Cir. 2016). “When a federal statute

defining an offense does not specify how to determine where the crime was committed, the locus

delicti must be determined from the nature of the crime alleged and the location of the act or acts

constituting it.” Id. Venue may lie in more than one location and “is proper in any district in

which an offense was begun, continued, or completed.” Id. at 69. Venue is proper for conspiracy

charges “in any district in which an overt act in furtherance of the conspiracy was committed.”

Id. at 70. We review venue challenges de novo, with the government bearing the burden of

proving venue by a preponderance of the evidence. Id. at 69. In doing so, “we review the

sufficiency of the evidence as to venue in the light most favorable to the Government, crediting

every inference that could have been drawn in its favor.” Id.

       We conclude that the government introduced sufficient evidence to establish venue for

both counts of conviction in the Southern District of New York. A minor testified that Benjamin

first contacted her using Facebook Messenger in the fall of 2015, when she was living in a

residential treatment center located in the Southern District of New York. The minor thought of

Benjamin as her boyfriend, and they discussed meeting in person over Facebook Messenger. The

minor then travelled from her residence to Queens, where she met Walsh and then Benjamin.

Once in Queens, she began a sexual relationship with Benjamin and lived with Benjamin for the

next two to three months. During that time, Benjamin suggested that the minor engage in

prostitution. The minor agreed and was later featured in commercial sex advertisements listing

Benjamin’s contact information. We conclude that this evidence was sufficient for a reasonable

jury to find by a preponderance of the evidence that Benjamin recruited or enticed the minor,

while she resided in the Southern District of New York, to engage in prostitution and that venue

                                                 4
was therefore proper for both counts of conviction. See 18 U.S.C. § 1591(a); United States v.

Kim, 246 F.3d 186, 192 (2d Cir. 2001) (noting that “communications to and from New York

were sufficient to support venue for . . . prosecution in the Southern District”).

       Third, Benjamin argues that the district court abused its discretion in admitting Walsh’s

testimony that, while incarcerated, Benjamin showed him a document and indicated with a

joking gesture that “they were caught.” Appellant’s Br. 29. “We review evidentiary rulings by

the district court for abuse of discretion.” United States v. Lebedev, 932 F.3d 40, 49 (2d Cir.

2019). “An erroneous evidentiary decision that has no constitutional dimension is reviewed for

harmless error.” United States v. Vayner, 769 F.3d 125, 133 (2d Cir. 2014). “Under harmless

error review, we ask whether we can conclude with fair assurance” that any error “did not

substantially influence the jury.” United States v. Litvak, 808 F.3d 160, 184 (2d Cir. 2015). “The

principal factors for such an inquiry are the importance of the witness’s wrongly admitted

testimony and the overall strength of the prosecution’s case.” United States v. Dukagjini, 326

F.3d 45, 62 (2d Cir. 2003).

       The district court initially permitted Walsh to testify to his understanding that Benjamin

had indicated that they were caught. Immediately after a short recess, however, the district court

ordered the jury to disregard Walsh’s “testimony regarding the last conversation in the MCC”

because it was “too ambiguous” for the jury to draw conclusions from. J.A. 51. The district court

later charged the jury that it “may not consider any answer that [the district court] directed [it] to

disregard or that [the district court] directed be stricken from the record.” Trial Tr. 543, Dist. Ct.

Dkt. 61 at 80. We therefore need not decide whether the challenged testimony was erroneously

admitted in the first instance because we conclude any error was harmless. “[W]e will presume

that juries follow limiting instructions unless there is an overwhelming probability that the jury

                                                  5
will be unable to follow the court’s instructions and the evidence is devastating to the defense.”

In re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 93, 136 (2d Cir. 2008).

Nothing in the record suggests that the jury was unable to follow the court’s prompt curative

instruction. See id.

        Fourth, Benjamin argues that the district court abused its discretion in admitting evidence

that he had a reputation in the community as a “swindler.” This argument likewise fails. Again,

we need not resolve whether this evidence was properly admitted because its inclusion was

harmless in light of the district court’s prompt decisions to sustain defense counsel’s objection to

the witness’s description of what she meant by a “swindler” and instruct the jury to disregard that

description. We also conclude that the challenged pieces of testimony were cumulatively

harmless. The government introduced considerable evidence of Benjamin’s guilt at trial,

including the testimony of Walsh and two minor victims, and evidence of commercial sex

advertisements featuring the minors. We are confident that the challenged testimony “did not

substantially influence the jury.” Litvak, 808 F.3d at 184.

        Finally, Benjamin challenges the substantive reasonableness of his within-Guidelines

204-month sentence. We review a sentence for substantive reasonableness under “a particularly

deferential form of abuse-of-discretion review.” United States v. Broxmeyer, 699 F.3d 265, 278

(2d Cir. 2012). “[W]hen conducting substantive review, we take into account the totality of the

circumstances, giving due deference to the sentencing judge’s exercise of discretion, and bearing

in mind the institutional advantages of district courts.” United States v. Cavera, 550 F.3d 180,

190 (2d Cir. 2008) (en banc). “We set aside a district court’s sentence as substantively

unreasonable only if affirming it would damage the administration of justice because the

sentence imposed was shockingly high, shockingly low, or otherwise unsupportable as a matter

                                                 6
of law.” United States v. Douglas, 713 F.3d 694, 700 (2d Cir. 2013).

       Here, the district court considered the seriousness of the crime, involving sex trafficking

of minors, and the need for general deterrence, as well as mitigating factors including

Benjamin’s age and the fact that he did not traffic minors as a profession. It also explained both

why it did not adopt defense counsel’s recommended sentence of 10 years’ imprisonment, and

why it did not impose an above-Guidelines sentence of 25 years’ imprisonment. Under these

circumstances, we have no reason to conclude that Benjamin’s within-Guidelines sentence was

substantively unreasonable. See United States v. Friedberg, 558 F.3d 131, 137 (2d Cir. 2009)

(noting that while not presumptively reasonable, “in the overwhelming majority of cases, a

Guidelines sentence will fall comfortably within the broad range of sentences that would be

reasonable in the particular circumstances”).

       We have considered Benjamin’s remaining arguments on appeal and have found in them

no basis for reversal. For the foregoing reasons, the judgment of the district court is

AFFIRMED.

                                                      FOR THE COURT:

                                                      Catherine O’Hagan Wolfe, Clerk




                                                  7